DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4, 6-7, 11, 14-16, 18, 23, 25, 27-30, 32-34, 36, 39-42, 44-46, 48, 50-51, 53-55, 57-59, 61-62, 64, 66, 68, 73-147, 149-150, 152-153, 155-156 have been cancelled.
Claims 1, 2, 5, 8-10, 12-13, 17, 19-22, 24, 26, 31, 35, 37-38, 43, 47, 49, 52, 56, 60, 63, 65, 67, 69, 70-72, 148, 151, 154 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1, 2, 5, 8-10, 12-13, 17, 19-22, 24, 26, 31, 35, 37-38, 43, 47, 49, 52, 56, 60, 63, 65, 67, 69, 70-72, 148, 151, 154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, the issue is on how the “equilibrium dissociation constant” is determined based on the measured signal versus time. It is not clear, especially in conjunction with the dependent claim 10.  It is noted that claim 10 defined Kd in an equation that requires measuring total second compound concentration [P]0 in the sample and [SM]eq the equilibrium concentration in the sample and [SM]0 the total concentration of the first compound in the sample. Moreover, the equation provides instruction to one ordinary skill in the art to calculate the Kd from the different concentration of parameters. Therefore, claim 1 is missing this essential step for calculating equilibrium constant. Without measuring more parameters, one ordinary artisan would not be able to simply calculate equilibrium dissociation constant by the signal of the first compound over time. 

With regard to claim 9, line 2, “the second capillary tube” lacks antecedent basis.

Claim 19, the term 
    PNG
    media_image1.png
    111
    107
    media_image1.png
    Greyscale
 ON OM is not defined in the claim. Please specify. 

Allowable Subject Matter
Claims 1, 2, 5, 8-10, 12-13, 17, 20-22, 24, 26, 31, 35, 37-38, 43, 47, 49, 52, 56, 60, 63, 65, 67, 69, 70-72, 148, 151, 154 are free of prior art (still, the 35 USC 112(b) issue remains to be clarified).  

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using the instant method for calculating an equilibrium dissociation constant (Kd) of a reversible binding pair of a first and a second compound. It is known in the art that the Kd is defined as Kd = [L][P]/[LP] where the binding interaction between the L and P is as 
L + P 
    PNG
    media_image2.png
    22
    69
    media_image2.png
    Greyscale
 LP where L is a first compound, P a second compound and LP the complex of the LP binding. Pathare et al. reviewed various methodologies in determining Kd in the field (“A Review on Various Analytical Methods Used in Determination of Dissociation Constant”  Intl. J. Pharmacy and Pharmaceutical Sciences 2014 6: 26-34).  The conventional methods include NMR, displacement ELISA,  thermal lensing spectroscopy, capillary electrophoresis, calorimetry, partition and distribution coefficient, surface tension and interfacial tension, mass spectrometry, surface plasma resonance (See Pathare Introduction). 

The closest prior art is the reference of Clark et al. (“Determination of Ligand-Protein Dissociation Constants by Electrospray Mass Spectrometry-Based Diffusion Measurements” Analytical Chemistry 2004 Vol. 76: 7077-7083; IDS reference) where Clark teaches a method of using capillary tube coupled with electrospray mass spectrometry to determine Kd between two compounds.   However Clark only injected two components, i.e. a first compound and a second compound (e.g. benzamidine and trypsin), whereas the current method injects three components, including a first and second compounds and the complex of the first and second compounds (See page 7080, left column, “Diffusion Measurement”). Moreover, Clark uses diffusion coefficient to determine dissociation constant, whereas the current invention uses the total first compound (unbound and bound to the second compound) versus time dependence together with measuring total second compound concentration [P]0 in the sample and [SM]eq the equilibrium concentration in the sample to determine dissociation constant from capillary tube study (See page 7080, left column, and Figure 5; also see above discussion). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion 

5.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641